DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 67, 71-76, 78-81, 83-84, and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Luciow et al. (US PGPub No. 2009/0270297 – previously cited) in view of Rosato et al. (previously cited) and the Lamesoft® PO 65 Data Profile (previously cited) as evidenced by Kleinen et al. (previously cited) and Schoepgens et al. (previously cited).
Luciow et al. teach a personal cleansing composition that is sulfate free and includes 2 to 4 wt% glycerin, 6 to 8 wt% cocamidopropyl betaine, 3 to 5 wt% decyl glucoside, 0.5 to 2 wt% sodium lauroyl sarcosinate, and 0.5 to 2 wt% of a blend of coco 1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero and decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). Cationic skin conditioning polymers are envisioned for inclusion such as hydroxypropyl guar hydroxypropyltrimonium chloride (see paragraph 119; instant claims 80-81). This component in combination with a humectant totals less than 5.5 wt% of the composition and Luciow et al. describe glycerin as a humectant (see paragraphs 10 and 17). The composition seeks to exhibit good performance attributes including high lather content during washing, pleasant skin-feel, and clean rinsing (see paragraph 13). Further the composition is envisioned for application to both skin and hair (see paragraph 41).The proportion of coco glucoside and glyceryl oleate in the blend is not detailed.
A blend of coco glucoside and glyceryl oleate is sold under the name Lamesoft® PO 65 and is composed of about 31 wt% glycerol monooleate, 32 to 35 wt% water, and 34 to 37 wt% coco glucoside (see Lamesoft® PO 65 Data Profile and Rosato et al. paragraph 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known blend of coco glucoside and glyceryl oleate sold under the name Lamesoft® PO 65 in the composition of Luciow et al. because it was known for use in a composition with a similar intended use. This then yields coco glucoside at about 0.17 to 0.7 wt% and glyceryl oleate at 0.16 to 0.67 wt% .

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Luciow et al. (US PGPub No. 2009/0305929 – henceforth Luciow B – previously cited) in view of Rosato et al. and the Lamesoft® PO 65 Data Profile as evidenced by Schoepgens et al., Kleinen et al., Kazmi et al. (previously cited), Song et al. (previously cited) and Orii et al. (previously cited).
Luciow B teach a personal cleansing composition envisioned for use as a shampoo as well as a body wash (see paragraph 5). Formula B of Luciow B is detailed and meets the limitations for the proportion and identity of the instantly claimed amphoteric surfactant and thickening polymer as well as meet the limitations for the identity of the amphoteric surfactant, alkylpolyglucoside, and monounsaturated glyceryl ester 

    PNG
    media_image1.png
    359
    349
    media_image1.png
    Greyscale

The glyceryl oleate and PEG-7 glyceryl cocoate can total 0.1 to 1.8 wt% which leaves up to 1.05 wt% for the glyceryl oleate in formula B (see paragraph 17). In addition, sodium lauryl sulfate is taught amongst three particular alternative anionic surfactants to the sodium laureth sulfate that is exemplified (see paragraph 13). Cocamidopropyl betaine is an amphoteric surfactant (see Kleinen et al. paragraph 59). Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero and decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). Kazmi et al. teach that polyquaternium-10 is a quaternized hydroxyethyl cellulose (see paragraph 40). The quaternized hydroxyethyl cellulose is a cationic polymer that can be derived from trees (see Song et al. and Orii et al. abstract and column 1 line 44-column 2 line 11). The proportion of coco glucoside and glyceryl oleate in the blend is not detailed nor is sodium lauryl sulfate included in the examples.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a known blend of coco glucoside and glyceryl oleate sold under the name Lamesoft® PO 65 in formula B of Luciow B because it was known for use in a composition with a similar intended use. This then yields coco glucoside and glyceryl oleate each at about 0.12 wt% in formula B. Adjusting the glyceryl oleate within the range suggested and permitted by Luciow B yields up to 1.05 wt% glyceryl oleate in formula B. As a result, formula B would then have about 0.12 to 1.05 wt% glyceryl stearate, about 0.12 to 1.05 wt% coco glucoside, and 4 wt% decyl glucoside.  The total alkylpolyglucoside in modified formula B would be 4.12 to 5.05 wt% which yields a range of ratios of alkylglucoside to monounsaturated glyceryl ester of 42:1 to 3.9:1. These sets of ranges in the modified version of formula B overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05). Further it would have been obvious to exchange sodium lauryl sulfate for the sodium laureth sulfate as the simple substitution of one known element for another in order to yield a predictable outcome. The result would be an alkyl sulfate at 5.4 wt%.  The “shampoo” descriptor as employed in the instant claims does not require any structure beyond the recited components and suitability/safety for use in this capacity; thus it is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 67, 71-76, 78-81, and 83-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8, and 10-21 of U.S. Patent No. 10,265,261 in view of Luciow B as evidenced by Kleinen et al. and Schoepgens et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a composition with an isethionate surfactant, at least 3 wt% of an alkylpolyglucoside surfactant that can be coco glucoside, decyl glucoside or lauryl glucoside, 0.1 to 5 wt% of a fatty ester that can be glyceryl oleate, and 0.01 to 5 wt% of a thickening agent that can be hydroxypropyl guar hydroxypropyltrimonium chloride. Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero, decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero, and lauryl glucoside provides R1 as a 11 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). The anionic surfactant is recited to be an alkyl isethionate and an acyl sarcosinate is also included where the combination is present at 0.2 to 20 wt%. A later embodiment is also taught to contain 3 to 25 wt% of the glucoside surfactant. An amphoteric surfactant is also recited in the composition. The composition as a whole is recited in a method of use where it is applied to hair then rinsed, thereby meeting the limitation of shampooing the hair and 
Luciow B teach a personal cleansing composition envisioned for use as a shampoo as well as a body wash (see paragraph 5). The following two examples are detailed and meet the limitations for the proportion and identity of the instantly claimed amphoteric surfactant and thickening polymer as well as meet the limitations for the identity of the amphoteric surfactant, alkylpolyglucoside, and monounsaturated glyceryl ester 

    PNG
    media_image1.png
    359
    349
    media_image1.png
    Greyscale

Cocamidopropyl betaine is an amphoteric surfactant that Luciow B demonstrates is useful at 1.5 to 2.6 wt% in a composition similar to that of the patented claims (see Kleinen et al. paragraph 59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition of the patented claims with .

Claims 67, 71-76, 78-81, 83-84, and 86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 22, and 24 of U.S. Patent No. 11,123,276 in view of Luciow et al. as evidenced by Schoepgens et al.
1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero, decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero, and lauryl glucoside provides R1 as a 11 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). Further, the glyceryl ester is recited as glyceryl oleate and the composition as a whole is recited in a method of use where it is applied for cleansing purposes to keratin material, which embrace hair, and is then rinsed. Thus the composition qualifies as a shampoo. Further, no ethoxylated sulfate based anionic surfactants are required. The presence of a plant based cationic polymer is not detailed.
Luciow et al. teach a personal cleansing composition that is substantially sulfate free and includes 2 to 4 wt% glycerin, 6 to 8 wt% cocamidopropyl betaine, 3 to 5 wt% decyl glucoside, 0.5 to 2 wt% sodium lauroylsarcosinate, and 0.5 to 2 wt% of a blend of blend of coco glucoside and glyceryl oleate (see abstract and table 1; instant claims 67 and 82-84). Cocamidopropyl betaine is an amphoteric surfactant (see Kleinen et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of recited nonionic and amphoteric surfactants in the composition of the patented claims because they are recited as options to include in combination. Specifically, the combination of coco glucoside, decyl glucoside or lauryl glucoside with cocobetaine or cocamidopropyl betaine would have been obvious. Applying the range of proportions for the nonionic surfactant and that for the glyceryl oleate as the glyceryl ester would overlap with those instantly recited and yield a range of ratios of an alkylpolyglucoside to monounsaturated glyceryl ester of 6:1 to 1:2.7. These ranges overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05). It additionally would have been obvious to add hydroxypropyl guar hydroxypropyltrimonium chloride based upon the teachings of Luciow et al. that it acts as a conditioning agent. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. It would then follow to apply the composition to hair and rinse as suggested by the patented claims. Therefore claims 67, 71-76, 78-81, 83-84, and 86 are obvious over claims 1-17, 22, and 24 of U.S. Patent No. 11,123,276 in view of Luciow et al. as evidenced by Schoepgens et al.

The following is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 67, 71-76, 78-81, 83-84, and 86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 14, 16-17, 19-23 of copending Application No. 15/799229 (reference application) in view of the Lamesoft® PO 65 Data Profile and Rosato et al. as evidenced by Schoepgens et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claim recite a shampoo with a glyceryl ester present at 2 to 5 wt%, an anionic surfactant, and a cationic guar. The anionic surfactant is recited to be an acylsarcosinate. The copending compositions also contains an additional surfactant that may be a combination of amphoteric surfactant and non-ionic surfactant. The additional surfactant may be present at 0.1 to 10 wt%. Coco glucoside, decyl glucoside, and lauryl glucoside are recited options for the nonionic surfactant. Coco glucoside meets the limitations of instant claim 71 where R1 is an about 8-16 carbon alkyl group, Z is glucose, x is about 1.2 to 1.4, and n is zero, decyl glucoside provides R1 as a 10 carbon alkyl group, Z is glucose, x is 1, and n is zero, and lauryl glucoside provides R1 as a 11 carbon alkyl group, Z is glucose, x is 1, and n is zero (see Schoepgens et al. paragraph 49). Further, the glyceryl ester is recited as glyceryl oleate and the composition as a whole is recited in a method of use where it is applied to hair then rinsed. No ethoxylated sulfate based anionic surfactants are required. The proportion of glyceryl oleate is not explicitly recited when present along with another additional surfactant.
A blend of coco glucoside and glyceryl oleate is sold under the name Lamesoft® PO 65 and is composed of about 31 wt% glycerol monooleate, 32 to 35 wt% water, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of nonionic and amphoteric surfactants in the composition because they are recited as options to include in combination. Specifically, the combination of coco glucoside with an amphoteric surfactant would have been obvious. It additionally would have been obvious to select the known blend of coco glucoside and glyceryl oleate taught by Rosato et al. to provide these two components because they were known in combination. Applying the range of proportions for the nonionic surfactant coco glucoside and that for the glyceryl oleate as the glyceryl ester yields 0.03 to 3 wt% for the coco glucoside and 2 to 5 wt% for the glyceryl oleate would overlap with those instantly recited and yield a range of ratios of an alkylpolyglucoside to monounsaturated glyceryl ester of 166:1 to 1:1.5. These ranges overlap with those instantly recited, thereby rendering them obvious (see MPEP 2144.05). It would then follow to apply the shampoo to hair and rinse as recited by the copending claims, thereby shampooing the hair. Therefore claims 67, 71-76, 78-81, 83-84, and 86 are obvious over claims 1-4, 7, 14, 16-17, 19-23 of copending Application No. 15/799229 (reference application) in view of the Lamesoft® PO 65 Data Profile and Rosato et al. as evidenced by Schoepgens et al.


Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered. In light of the amendment to the claims, the rejection under 35 USC 112 is hereby withdrawn. The arguments against the rejections under 35 USC 103 are not persuasive.

Regarding rejections under 35 USC 103:
The applicant argues that Luciow et al. do not include at least one amphoteric surfactant present at about 0.1 to about 8 wt% in example G that is relied upon in the rejection. To the contrary, example G of Luciow et al. includes 6 to 8 wt% cocamidopropyl betaine which is an amphoteric surfactant as identified by Kleinen et al. This categorization for cocamidopropyl betaine in this example has been noted in the obviousness rejections since the first office action dated December 8, 2020 and the applicant has provided no refuting evidence. 
The applicant also argues that there is no motivation to modify Luciow et al. and Luciow B such that they do not contain an ethoxylated sulfate-based anionic surfactant. The examiner disagrees with the premise of the applicant’s argument in regard to Luciow et al. because the highlighted example is already devoid of ethoxylated sulfate-based anionic surfactant. The applicant even notes this fact and then goes on to argue that Luciow et al. compensate for the absence of the surfactant at issue by increasing the concentration of amphoteric surfactant. The proportion of amphoteric surfactant is still within the range instantly claimed, so this “increase” referenced by the applicant does not hamper the ability of the example of Luciow et al. to render the instant claims obvious. Example G of Luciow et al. details an amphoteric surfactant at 6 to 8 wt% that 
The applicant mischaracterizes the statements of the Advisory Action in stating that it acknowledged that all the compositions of Luciow B comprise ethoxylated sulfate based anionic surfactants. The Advisory Action makes no such statement and the statement is incorrect. The two examples of Luciow B contain an ethoxylated sulfate based anionic surfactant, but two other non-ethoxylated sulfate based anionic surfactants are taught and claimed amongst a set of four that are named by Luciow B. Further, the examiner disagrees with the applicant’s argument in regard to Luciow B lacking motivation to employ an alkyl sulfate. As stated in the rejection, Luciow B detail four explicit options for their anionic surfactant, half of which are non-ethoxylated alkyl sulfates and one of them is included in an example. There is no requirement that a prior art reference distill every embodiment embraced by their general teachings into an example in order for the general teachings to inform modification of its examples. Moreover, an anionic surfactant is a required component of Luciow B in combination with an amphoteric surfactant or a non-ionic surfactant. Thus making an exchange amongst the small set of anionic surfactants Luciow B teach and claim would have been obvious because the guidance is provided specifically to guide the artisan to make a selection amongst them. The applicant also asserts that an exchange of sodium lauryl sulfate for sodium laureth sulfate would destroy other desirable composition properties such as foaming. There is no evidence to support this contention. Luciow B clearly desire the artisan to select amongst their four recited anionic surfactants because they are claimed in a small genus in claim 6.

In response to the applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Contrary to the applicant's argument, no impermissible hindsight is necessary to meet the instant limitations regarding the absence of ethoxylated sulfate based anionic surfactants. Luciow et al. exemplify a composition that is free of ethoxylated sulfate based anionic surfactants which meets this aspect of instant claim 67 and its dependent claims. Luciow B explicitly claim four options for their anionic surfactant, half of which are non-ethoxylated alkyl sulfate surfactants. Thus nothing more than the teachings of 

Regarding provisional and non-provisional double patenting rejections:
The acknowledgement of the double patenting rejections is noted.


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CARALYNNE E HELM/Examiner, Art Unit 1615